1. It was not error to deny the defendant’s pretrial motion to suppress the victim’s anticipated identification of the defendant as the man who had raped her; it is clear from the face of the motion and from the argument of defense counsel that the motion raised no constitutional question and was directed solely to the weight which should be accorded to the victim’s testimony. 2. The defendant was not harmed by the judge’s refusal to strike out the unresponsive portion of the victim’s answer to the question as to what she had said to her brother immediately following the rape; the unresponsive portion was material to the issue of the identity of the rapist, and virtually the same evidence was *859subsequently admitted without objection during the direct questioning of the brother on the same subject.
Walter T. Healy for the defendant.
Francis R. Fecteau, Assistant District Attorney, for the Commonwealth.

Judgment affirmed.